DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed December 7, 2021 in response to PTO Office Action dated September 7, 2021.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1-20 have been presented for examination in this application.  In response to the last Office Action, claims 1, 12, and 17 have been amended.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted December 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuller et al. (US# 9,003,086)

Regarding claim 1, Schuller et al. teaches a system, comprising: a processor (802); and
a memory (804/806)that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining a first mapped cluster scheme based on a real cluster storage system criterion for a real cluster storage system [virtual bucket identifier input into data distribution algorithm used with cluster map 435, col. 6 lines 45-50], wherein the real cluster storage system comprises a first storage device having a first capacity that is a different capacity than a second capacity of a second storage device of the real cluster storage system [RDF (replica distribution factor) is proportional/associated with the maximum number of storage resources, which can come from separate and different sources (admin, storage request, predefined value, any other source; therefore clusters may contain different RDF values, which then indicate different capacity sizes; col. 4, lines 35-44]
allocating first storage space of the real cluster storage system as a first mapped cluster based on the first mapped cluster scheme [object 400 allocated to cluster map 435, also including candidate resource set 445 and final resource set 450; col. 7, lines 6-11];
allocating second storage space of the real cluster storage system as a second mapped cluster based on a second mapped cluster scheme, wherein a first size of the first mapped cluster is a different size than a second size of the second mapped cluster [the second storage space has not been claimed to 
facilitating a data operation corresponding to a data storage location comprised in the real cluster storage system according to the first mapped cluster based on the first mapped cluster scheme [Fig. 6, steps 600-615; request received, bucket identified, final resource set mapped to buck identified, data object replica sent to final resource set; col. 13, lines 22-45].

Regarding claim 2, Schuller et al. teaches wherein the real cluster storage system (rows 215,220) comprises 1 to L real data storage clusters (cabinets 235-250) [Fig. 2; col. 4 lines 64-65].

Regarding claim 3, Schuller et al. teaches wherein a real data storage cluster of the 1 to L real data storage clusters comprises 1 to N hardware data storage nodes [shelf 262-272], wherein a hardware data storage node of the 1 to N hardware storage nodes comprises 1 to M data storage devices, and wherein the data storage location is comprised in a data storage device of the 1 to M data storage devices [storage resource 275-280, also including those not shown on same level] of the hardware data storage node of the 1 to N hardware data storage devices of the real data storage cluster of the 1 to L data storage clusters [storage hierarchy tree of Figure 2, col. 4, line 64 – col. 5, line 2].
Regarding claim 4, Schuller et al. teaches wherein the first storage device (any of 275-280) is comprised in the 1 to M data storage devices of the hardware data storage node (266) of the 1 to N hardware data storage devices of the real data storage cluster of the 1 to L data storage clusters [storage hierarchy tree of Figure 2, col. 4, line 64 – col. 5, line 2; see also claim 3].

Regarding claim 5, Schuller et al. teaches wherein the second storage device (any of 275-280 excluding first storage device) is comprised in the 1 to M data storage devices of the hardware data storage node (266) of the 1 to N hardware data storage devices of the real data storage cluster of the 1 to L data storage clusters [storage hierarchy tree of Figure 2, col. 4, line 64 – col. 5, line 2].

Regarding claim 6, Schuller et al. teaches wherein the second storage device is comprised in the 1 to M data storage devices of another hardware data storage node (any other shelf except 266) of the 1 to N hardware data storage devices of the real data storage cluster of the 1 to L data storage clusters [second device corresponds to one of storage resources of other shelf; storage hierarchy tree of Figure 2, col. 4, line 64 – col. 5, line 2].

Regarding claim 7, Schuller et al. teaches wherein the second storage device is comprised in the 1 to M data storage devices of the hardware data storage node of the 1 to N hardware data storage devices of another real data storage cluster (another cabinet, not 245) of the 1 to L data storage clusters [storage hierarchy tree of Figure 2, col. 4, line 64 – col. 5, line 2].

Regarding claim 8, Schuller et al. teaches wherein the allocating the first storage space of the real cluster is based on an overall amount of storage of the real cluster storage system [distribution engine creates cluster map 435 comprising only resources of candidate set; col. 7, lines 19-23].

Regarding claim 9, Schuller et al. teaches wherein the allocating the first storage space of the real cluster is based on an affinity matrix (hierarchy mapping) corresponding to the real cluster storage 

Regarding claim 10, Schuller et al. teaches wherein the operations further comprise, ranking affinities of possible mapped cluster schema comprising the first mapped cluster scheme based on a uniformity of the affinities for each possible mapped cluster scheme of the possible mapped cluster schema [RDF values correspond to ranking relative to resource requirements; col. 7 lines 19-23 and col. 8 lines 19-26].

Regarding claim 11, Schuller et al. teaches wherein the operations further comprise, ranking affinities of possible mapped cluster schema comprising the first mapped cluster scheme based on affinity magnitudes (higher RDF values) within each possible mapped cluster scheme of the possible mapped cluster schema [RDF values correspond to ranking relative to resource requirements; col. 7 lines 19-23 and col. 8 lines 19-26].

Regarding claim 12, Schuller et al. teaches method, comprising:
allocating, by a system comprising a processor (802) and a memory [804/806], storage space of a real cluster storage system as a first mapped cluster according to a determined first mapped cluster scheme based on a real cluster storage system criterion [virtual bucket identifier input into data distribution algorithm used with cluster map 435, col. 6 lines 45-50], wherein the real cluster storage system comprises a first storage device of a first capacity and a second storage device of a second capacity [object 400 allocated to cluster map 435, also including candidate resource set 445 and final resource set 450; col. 7, lines 6-11], and wherein the first capacity and the second capacity are different capacities [RDF (replica distribution factor) is proportional/associated with the maximum number of 
allocating, by the system, second storage space of the real cluster storage system as a second mapped cluster according to a second mapped cluster scheme, wherein a first size of the first mapped cluster is a different size than a second size of the second mapped cluster [the second storage space has not been claimed to exist concurrently with the first storage space and thus may occur at a later point in time; a different RDF value, input from the user, would facilitate a different size of the second mapped cluster relative to the first mapped cluster] and wherein the first mapped cluster and the second mapped cluster are supported by the system contemporaneously [as the mapped clusters correspond to cabinets 235-250, each mapped cluster (cabinet) can exist with it’s own substructure; Figure 2];  and
causing, by the system, a data operation to occur in the first storage space of the real cluster storage system according to the first mapped cluster and based on the first mapped cluster schema [Fig. 6, steps 600-615; request received, bucket identified, final resource set mapped to buck identified, data object replica sent to final resource set; col. 13, lines 22-45].

Regarding claim 13, Schuller et al. teaches wherein the allocating the first storage space comprises allocating the first storage device (storage resource) that is comprised in a first hardware data storage node (shelf) of the real cluster storage system (cabinet) [storage hierarchy tree of Figure 2, col. 4, line 64 – col. 5, line 2; see also claim 3].

Regarding claim 14, Schuller et al. teaches wherein the allocating the first storage space comprises allocating the second storage device (different storage resource) that is comprised in the first 

Regarding claim 15, Schuller et al. teaches, wherein the allocating the first storage space comprises allocating the second storage device (different storage resource) that is comprised in a second hardware data storage node (shelf not 266) of the real cluster storage system (cabinet), and wherein the second hardware data storage node is a different hardware data storage node than the first hardware data storage node [storage hierarchy tree of Figure 2, col. 4, line 64 – col. 5, line 2; see also claim 3].

Regarding claim 16, Schuller et al. teaches wherein the allocating the first storage space is based on an affinity matrix (hierarchy mapping) corresponding to the real cluster storage system [distribution engine creates cluster map 435 includes removing unnecessary hardware within cluster; col. 7, lines 19-23; based on RDF value].

Regarding claim 17, Schuller et al. teaches a non-transitory computer-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
determining a first mapped cluster scheme based on a first request for first storage space in a real cluster storage system and based on an affinity score [hierarchy mapping; distribution engine creates cluster map 435 includes removing unnecessary hardware within cluster; col. 7, lines 19-23; based on RDF value] (for each) for two real nodes of the real cluster storage system, wherein the real cluster storage system comprises a first storage device of a first capacity that is a different capacity than a second capacity of a second storage device of the real cluster storage system [RDF (replica distribution 
allocating, and contemporaneous with the first mapped cluster [as the mapped clusters correspond to cabinets 235-250, each mapped cluster (cabinet) can exist with it’s own substructure; Figure 2]; and the first storage space of the real cluster storage system as a first mapped cluster, according to the first mapped cluster scheme, based on a criterion of the real cluster storage system [object 400 allocated to cluster map 435, also including candidate resource set 445 and final resource set 450; col. 7, lines 6-11];
allocating second storage space of the real cluster storage system as a second mapped cluster based on a second mapped cluster scheme, wherein a first size of the first mapped cluster is a different size than a second size of the second mapped cluster [the second storage space has not been claimed to exist concurrently with the first storage space and thus may occur at a later point in time; a different RDF value, input from the user, would facilitate a different size of the second mapped cluster relative to the first mapped cluster]; and
providing information enabling a data operation corresponding to the first mapped cluster to occur based on the first mapped cluster scheme [Fig. 6, steps 600-615; request received, bucket identified, final resource set mapped to buck identified, data object replica sent to final resource set; col. 13, lines 22-45].

Regarding claim 18, Schuller et al. teaches wherein the first storage device (storage resource) is comprised in a first hardware data storage node(shelf) of the real cluster storage system  (cabinet) [storage hierarchy tree of Figure 2, col. 4, line 64 – col. 5, line 2; see also claim 3].

Regarding claim 19, Schuller et al. teaches wherein the second storage device (different storage resource) is comprised in the first hardware data storage node (shelf) of the real cluster storage system  (cabinet) [storage hierarchy tree of Figure 2, col. 4, line 64 – col. 5, line 2; see also claim 3].

Regarding claim 20, Schuller et al. teaches wherein the second storage device (different storage node) is comprised in a second hardware data storage node (shelf not 266) of the real cluster storage system (cabinet), and wherein the second hardware data storage node is a different hardware data storage node than the first hardware data storage node (cabinet) [storage hierarchy tree of Figure 2, col. 4, line 64 – col. 5, line 2; see also claim 3].

Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that the prior art fails to teach the amended subject matter of “contemporaneous”, the Examiner respectfully disagrees.  The prior art recites multiple storage clustering systems, with their respective sub-system architecture, that exist simultaneously.
Regarding Applicant’s arguments that the prior art fails to teach RAIN system and it’s associated redundancy features, the Examiner would like to indicate that such language is not present in the current state of the recited claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/Primary Examiner, Art Unit 2133